Title: From David Cobb to Timothy Pickering, 17 September 1783
From: Cobb, David
To: Pickering, Timothy


                  
                     sir
                     Rocky Hill 17th Septr 1783
                  
                  I have received your two Letters & one to Colo. Humphrys, who is very sick at present with a fever; the business you requested of him, I have negociated with the General, who directs me to inform you, that he thinks Capt. Bushnell entitled to forrage for a horse since the period of Capt. Gillelands resignation—not however on the principle of his belonging to the Corps of Engineers, who are allowed horses, as the establishment of the Corps of Sappers & Miners was expressly without that knowledge, but from his having performed since Octr 1782 the duties of those Staff Officers, who in the general establishment of the Army, are allowed forrage; this allowance is made by the General on this express condition, that no other Officer of that Corps shall be entitled to the same previledge.
                  Capt. Bushnell’s Letter with the blank discharges you requested, are enclosed. I am Dr sir &c.
                  
                     D. Cobb
                  
               